                Case 2:21-cv-00270-MJP Document 6 Filed 03/04/21 Page 1 of 1




 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
     PARLER LLC,
 9
                             Plaintiff,                 No. 2:21-cv-270
10
           v.                                           DEFENDANT AMAZON.COM,
11                                                      INC.’S CORPORATE
   AMAZON WEB SERVICES, INC., and                       DISCLOSURE STATEMENT
12 AMAZON.COM, INC.,

13                           Defendants.
14

15         Pursuant to Local Civil Rule 7.1, Amazon.com, Inc., has no parent corporation, and no
16 publicly held corporation owns 10 percent or more of Amazon.com, Inc.’s stock.

17         DATED this 4th day of March, 2021.
18                                                 Davis Wright Tremaine LLP
                                                   Attorneys for Amazon Web Services, Inc.
19

20                                                 By /s/ Ambika Kumar Doran
                                                      Ambika Kumar Doran, WSBA #38237
21                                                    920 Fifth Avenue, Suite 3300
                                                      Seattle, WA 98104-1610
22                                                    Telephone: 206-622-3150
                                                      E-mail: adoran@dwt.com
23

24                                                     Alonzo Wickers IV, Cal. State Bar #169454
                                                              pro hac vice application forthcoming
25                                                     865 S. Figueroa Street, Suite 2400
                                                       Los Angeles, CA 90017
26                                                     Telephone: 213-633-6800
                                                       E-mail: awickers@dwt.com
27

     AMAZON.COM, INC.’S CORPORATE DISCLOUSRE STATEMENT                      Davis Wright Tremaine LLP
                                                                                     L AW O FFICE S
     2:21-cv-270- 1                                                            920 Fifth Avenue, Suite 3300
                                                                                 Seattle, WA 98104-1610
                                                                          206.622.3150 main · 206.757.7700 fax
